department of the treasury internal_revenue_service washington d c xempt and government entities division jun uniform issue list tep wat legend taxpayer a individual b ira c financial_institution d ira e financial_institution f account g ira h individual individual j amount amount amount amount amount amount - o b dear this letter is in response to a request for a letter_ruling dated date as supplemented by additional correspondence dated september october and date and date from your authorized representative in which you have requested a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that she took distributions of amount from ira c and amount from ira h taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by code sec_408 was due to several instances of miscommunication between herself and financial_institution f taxpayer a was married to individual b individual b maintained ira c and ira e individual_retirement_accounts iras under sec_408 of the code with financial institutions d and f respectively individual b passed away on date a few weeks later taxpayer a called individual a branch manager at financial_institution f to discuss the status of her deceased husband's ira accounts she was going to be receiving a death beneficiary check from ira c and wondered what she should do with it initially taxpayer a considered this beneficiary check to be more like the payment of life_insurance_proceeds individual recommended that taxpayer a delay at least until she received the beneficiary check from ira c before making any financial decisions on date taxpayer a received a check totaling amount dated date for funds distributed from ira c financial_institution d reported a distribution of amount on form 1099-r the check included earnings_of amount which accrued during the distribution process she immediately called individual to discuss individual b’s iras individual arranged for taxpayer a to meet individual j an investment counselor with the financial services department of financial_institution f who was a paid consultant but not an employee the meeting occurred on date and included a discussion in which individual j suggested that taxpayer a could achieve her objective of maintaining liquidity in the funds coming from ira c and ira e if she invested these funds in certificates of deposit cd on date taxpayer a deposited the distribution check from ira c totaling amount into account g a non ira account maintained with financial_institution f soon after this deposit she used amount to purchase a cd also in her dealings with financial_institution f concerning the disposition of her deceased spouse’s ira e taxpayer a indicated that she wanted her husband’s name removed from ira e and her name substituted as it was her desire to establish a spousal_ira in her own name she was advised that financial d a f institution f requires that in order for a surviving_spouse beneficiary to withdraw funds from a deceased spouse's ira the beneficiary must fill out a form on which he or she elects total distribution’ or rollover_distribution taxpayer a then received a letter dated date which contained the election form on date taxpayer a completed the form by electing total_distribution and returned it to financial_institution f by letter dated date financial_institution f notified taxpayer a that it had transferred amount from ira e to a temporary ira opened in taxpayer a’s name ira h this is automatically done pursuant to in-house procedures of financial_institution f on date amount was distributed from ira h and deposited into account g in accordance with taxpayer a's instructions on the election form financial_institution f then closed the temporary ira ira h on date amount was used to purchase a cd taxpayer a received form 1099-r showing a distribution of amount from ira h taxpayer a represents that she did not understand the tax consequences of these transactions while she wanted and intended that the funds in both ira c and ira e be put in an ira in her own name she did not know how to accomplish a rollover the meeting with individual j at financial_institution f had the effect of reaffirming in taxpayer a’s mind that if she used funds from her deceased spouse's iras to purchase cds the investments would remain in a retirement_plan she was given no guidance as to how to fill out financial_institution f’s distribution election form so that she would make a proper election to transfer the funds in ira e to a spousal_ira in taxpayer a’s name upon filling out the form as advised by financial_institution f taxpayer a checked total_distribution she believed total_distribution meant that no funds would be left in individual b’s name and by investing the funds in cds within the 60-day time period she believed she had kept the funds in a tax deferred account in her name based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distributions of amount sec_3 and sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides in summary that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution sec_408 of the code provides that the term inherited ira means an ira obtained by an individual other than the ira owner's spouse as a result of the death of the ira owner thus under circumstances that conform with the requirements of sec_408 a surviving_spouse who acquires a decedent's ira after and as a result of the death of an ira owner will be able to roll over the decedent's ira into an ira set up and maintained in the name of the surviving_spouse sec_1_408-8 of the income_tax regulations q a-5 provides that a surviving_spouse is the only individual who may elect to treat a beneficiary interest in an ira as the beneficiary's own account this election is made by the surviving_spouse re-designating the account as an account in the name of the surviving_spouse as ira owner rather than as beneficiary q a-5 further provides in pertinent part that an election will be considered to have been made by a surviving_spouse if either of the following occurs any required amounts in the account including any amounts that have been rolled over or transferred in accordance with the requirements of sec_408 into an ira for the benefit of such surviving_spouse have not been distributed within the appropriate time period applicable to the decedent under sec_401 or any additional_amounts are contributed to the account or to the account or annuity to which the surviving_spouse has rolled such amounts over as described in above which are subject or deemed to be subject_to the distribution_requirements of sec_401 the result of such an election is that the surviving_spouse shall then be considered the ira owner for whose benefit the trust is maintained sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 of the code sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 ilr b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover of amount sec_3 and was due to miscommunication between herself and financial_institution f which resulted in the funds being placed in a non-ira account therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira c and amount from ira h taxpayer a is granted a period of days from the issuance of this letter_ruling to contribute not more than the sum of amount sec_3 and into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution the contribution will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto ' s this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office this ruling please contact if you wish to inquire about i d at sincerely yours cnllor witins manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc
